Citation Nr: 0106136	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-11 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a right clavicle 
injury, currently rated as 20 percent disabling.

(The issue of entitlement to a waiver of the recovery of an 
overpayment of Department of Veterans Affairs (VA) disability 
pension is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  A notice of disagreement was received in December 
1998, a statement of the case was issued in January 1999, and 
a substantive appeal was received in June 1999. 


REMAND

A preliminary review of the record reveals that in August 
1999, the veteran submitted a statement to the RO, along with 
additional medical evidence in support of his claim for an 
increased rating for a right clavicle injury.  That evidence 
consisted of copies of pertinent VA medical treatment records 
which had not been previously associated with the veteran's 
claims file.  The veteran did not submit a waiver of RO 
consideration of the new evidence, see 38 C.F.R. § 20.1304(c) 
(2000), and the RO has not issued a supplemental statement of 
the case (SSOC) addressing that evidence, as is required by 
38 C.F.R. § 19.31.  

Additionally, while this appeal was pending, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law applies to all claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  The VCAA is applicable to this veteran's claim, and 
should be considered by the RO.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

Further, the Board noted that the last VA examination for 
rating purposes appears to have been in August 1998.  While a 
two year old examination report does not by itself mandate 
another examination, in view of the need for further action 
at the RO level as outlined above, the Board believes that 
another VA examination would be helpful in ensuring an 
adequate record to allow for equitable review of the 
veteran's appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake any necessary action to 
ensure compliance with the 
assistance/notice provisions of the 
Veterans Claims Assistance Act of 2000.  
The RO's actions should include obtaining 
all pertinent VA and private medical 
records not already in the claims file. 

2.  The veteran should be afforded a 
special VA examination for the purpose of 
ascertaining the severity of his service-
connected right clavicle disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special studies and tests 
should be accomplished.  The examiner 
should report all clinical and special 
test findings to allow for evaluation 
under applicable diagnostic criteria.  
Range of motion with reference to the 
point at which each motion results in 
pain should be reported.  The examiner 
should also comment on the degree, if 
any, of additional functional loss due to 
fatigue, weakness and incoordination.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating is 
warranted for the right clavicle 
disability under all applicable 
diagnostic codes.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with applicable laws 
and regulations.  The veteran and his representative are free 
to submit additional evidence and argument in connection with 
the matter addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



